Employer and carrier appeal from an award of death benefits made to the widow of a deceased employee. Decedent was a baker. While engaged in his employment he had a heart attack in the nature of a coronary insufficiency and subsequent ventricular fibrillation. The board has found that the fatal attack was brought on because decedent was subjected to unusual exertion in carrying a heavy pail of water and this exertion caused an aggravation of an underlying pathology. We cannot say that there is no substantial evidence to sustain the finding of the board, nor can we say, as a matter of law, that the board erred in its conclusion that decedent sustained an industrial accident. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.